BYLAWS OF MOBODEXTER , INC. A Delaware Corporation ARTICLE I OFFICES; PURPOSE Section 1.01. Registered Office. The registered office of MOBODEXTER , INC. (the “Corporation”) in the State of Delaware shall be located at 16192 Costal Hwy, Lewes, Delaware, 19958 . The name of the Corporation’s registered agent at such address shall be Harvard Business Services, Inc The registered office and/or registered agent of the Corporation may be changed from time to time by action of the Board of Directors of the Corporation. Section 1.02. Other Offices. The principal office of the Corporation shall be located at 616 Corporate Way, Suite 2-6564, Valley Cottage, NY 10989. The Corporation may also have an office or offices at such other places, both within and without the State of Delaware, as the Board of Directors may from time to time determine or the business of the Corporation may require. Section 1.03. Purposes of the Corporation. The primary purpose of the Corporation is to engage in any lawful act or activity for which the corporation may be organized under the General Corporation Law of the State of Delaware, as the same may be amended and supplemented from time to time (the “DGCL”). ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.01. Place and Time of Meetings. All meetings of stockholders shall be held at such date and time as designated in the notice of such meeting by the Board of Directors of the Corporation. The Board of Directors may designate any place, either within or without the State of Delaware, and/or by means of remote communication (as provided under the General Corporation Law of the State of Delaware, as the same may be amended and supplemented (the “DGCL”), as the place of meeting for any annual meeting or for any special meeting called by the Board of Directors. If no designation is made, or if a special meeting is otherwise called, the place of meeting shall be the principal executive office of the Corporation as designated in the Certificate of Incorporation. Section 2.02. Annual Meeting. The annual meeting of the stockholders shall be held each year for the purpose of electing directors and conducting such other proper business as may come before the meeting. Unless members of the Board of Directors (each, a “Director”) are elected by written consent in lieu of an annual meeting as permitted under the DGCL, an annual meeting of stockholders shall be held for the election of Directors. No annual meeting need be held if not required by the Corporation’s Certificate of Incorporation, as the same may be amended from time to time (the “Certificate of Incorporation”).
